Citation Nr: 1040947	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  04-07 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a skin disorder, claimed as 
secondary to exposure to herbicides.

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to herbicides.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1970, which included service from September 23, 1968 to September 
15, 1969 in the Republic of Vietnam, where he is presumed by VA 
to have been exposed to herbicides.

These matters came to the Board of Veterans' Appeals (Board) 
initially on appeal from a February 2003 rating decision issued 
in March 2003.

Here, the Board finds that the Veteran is seeking service 
connection for the same disorders (a back condition and for a 
skin condition, the later claimed as secondary to exposure to 
herbicides) as those for which the RO originally denied service 
connection, in June 1992 and June 1994 rating decisions, 
respectively.  Thus, new and material evidence is required to 
reopen these previously-denied claims for service connection.  As 
the Board must first decide whether new and material evidence has 
been received to reopen the claims for service connection before 
it can address the matter on the merits-and in light of the 
Board's favorable action on the Veteran's petitions to reopen 
both previously-denied claims and to grant service connection for 
a skin disorder-the Board has characterized the appeal as 
encompassing the four issues listed on the title page.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran and his spouse testified during a Travel Board 
hearing before the undersigned Veterans Law Judge in June 2006; a 
copy of the transcript is associated with the record.

In November 2006, the case was remanded for additional 
development.  It is now before the Board of further appellate 
consideration.

The issue of entitlement to special monthly compensation 
(SMC) based on the need for aid and attendance or 
housebound status was raised by the Veteran in January 
2007, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issue of entitlement to service connection for a back 
disorder is being remanded and is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 1994 rating decision, the RO denied 
service connection for a skin condition claimed as secondary to 
exposure to herbicides.

2.  The evidence associated with the claims file since the June 
1994 rating decision relates to unestablished facts necessary to 
substantiate the claim for service connection for a skin 
condition claimed as secondary to exposure to herbicides.

3.  The evidence of record provides a nexus between a skin 
disorder and the Veteran's active duty.

4.  In an unappealed June 1992 rating decision, the RO denied 
service connection for a back condition.

2.  The evidence associated with the claims file since the June 
1992 rating decision relates to unestablished facts necessary to 
substantiate the claim for service connection for a back 
condition.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision, denying service connection for 
a skin condition claimed as secondary to exposure to herbicides, 
is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.201, 20.1103 (2010).

2.  As evidence received since the June 1994 rating decision is 
new and material, the criteria for reopening the Veteran's claim 
for service connection for a skin condition as secondary to 
exposure to herbicides, are met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for service connection for a skin disorder are 
met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2010).

4.  The June 1992 rating decision, denying service connection for 
a back condition, is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.201, 20.1103 (2010).

5.  As evidence received since the June 1992 rating decision is 
new and material, the criteria for reopening the Veteran's claim 
for service connection for a back condition, are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  Specific to requests to 
reopen a previously-denied claim for service connection, VA must 
provide notice that describes the basis for the previous denial, 
as well as the reopening criteria and the criteria for 
establishing the underlying claim for service connection found to 
be unsubstantiated in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Given the Board's favorable disposition of the petitions to 
reopen the Veteran's previously-denied claims for service 
connection for back and skin conditions and of his claim for 
service connection for a skin disorder, the Board finds that all 
notification and development actions needed to fairly adjudicate 
the appeal with regard to these issues have been accomplished.

Petitions to Reopen

Here, the Veteran's petitions to reopen the previously-denied 
claims for service connection for skin and back conditions were 
received by VA in April 2002.

Regarding petitions to reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly-received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).  But see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

Skin Condition

In a June l994 rating decision, the RO, in pertinent part, denied 
the Veteran's original claim for entitlement to service 
connection for a skin condition claimed as secondary to exposure 
to Agent Orange (a herbicide), finding that, although VA 
examination found small folliculitis lesions present on the 
Veteran, the claimed skin condition was not one of the seven 
disabilities for which a relationship is presumed for Agent 
Orange (which included porphyria cutanea tarda (PCT) and 
chloracne or other acneform disease consistent with chloracne).  
The Veteran did not appeal this denial within one year of the 
issuance of the rating decision; therefore, it became final as to 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20,201, 20.1103.

Here, the last final denial was the June 1994 rating decision.  
Thus, in order to reopen the previously-denied claim, new and 
material evidence must show that the Veteran has a skin disorder 
related to service.  

In support of his claim to reopen, both in written statements and 
testimony, the Veteran contends that, when initially examined by 
VA for a skin disorder, the VA examiner told him that it would 
not do the Veteran any good to show him a case of chloracne 
because the examiner had never seen one and would not know what 
it looked like if the Veteran showed it to him.  The Veteran 
testified that once chloracne starts, within ten or fifteen years 
it turns into the other things that he had.  Both the Veteran and 
his spouse indicated that the claimed skin disorder had been 
chronic since service.  A May 2009 VA skin examination report 
reflects that a November 1969 service record noted acne boils on 
the Veteran's back and that current examination revealed 10 
comedonal lesions, that is, large blackheads, scattered over his 
back from the top to the lower portion and small blackheads on 
the pinna of one ear and below and also on the other ear.  The 
Veteran also had about 20 follicular popular pustules scattered 
evenly over his buttocks.  The May 2009 VA examiner opined that 
the Veteran's service records confirm the presence of follicular 
boils on his back and that any follicular disorder should 
therefore probably be service connected, since said lesions 
continue to exist though the intact lesions are much smaller in 
this case.  The VA examiner added that chloracne is generally 
accepted as a follicular disorder generated by exposure to Agent 
Orange.  Thus, resolving any doubt in the Veteran's favor, the 
Board does find that there now is medical evidence showing a 
recurrent follicular skin disorder since the late 1960s, which 
the Veteran's statements and testimony and that of his spouse and 
a VA examiner's opinion has linked to follicular boils that the 
Veteran had during service.  The Board finds that this additional 
evidence is neither cumulative nor duplicative of evidence 
previously of record nor was it previously considered by agency 
adjudicators, and as such it is "new."  Thus, the new evidence 
now includes continuing complaints of a skin disorder over an 
extensive period of time and testimony and statements attributing 
such to his service in Vietnam, i.e., relates to facts that may 
provide a reasonable possibility of substantiating the Veteran's 
claim as it bears directly and substantially upon the specific 
matter under consideration and must be considered in order to 
decide the merits of the claim.  Accordingly, the Board concludes 
that the criteria for reopening the claim for service connection 
for a skin condition are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

Back Condition

In a June l992 rating decision, the RO denied the Veteran's 
original claim for entitlement to service connection for a back 
condition, finding that, although VA examination found that he 
was suffering from a history of nerve root compression in a low 
back area and low back pain with intermittent hypoesthesia, there 
was no indication that these problems were the result of the 
Veteran's military service.  The RO added that service records 
showed one episode of acute low back trauma, which resolved 
without showing evidence of chronic disability.  The Veteran did 
not appeal this denial within one year of the issuance of the 
rating decision; therefore, it became final as to the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.201, 20.1103.

Here, the last final denial was the June 1992 rating decision.  
Thus, in order to reopen the previously-denied claim, new and 
material evidence must show that the Veteran has a back disorder 
related to, or aggravated by, service.  

In support of his claim to reopen, both in written statements and 
testimony, the Veteran contends that he has been treated for 
chronic back problems since his discharge from service.  In a 
January 2003 statement, the office manager for A. J. B., D.C., 
indicated that the Veteran was a former patient from 
approximately 1970 to 1987 and was treated for back problems and 
that Dr. A. J. B. sold his practice and retired to Florida in 
1992, but the Veteran's records were no longer available.  A 
February 1978 private x-ray of the lumbosacral spine and pelvis 
revealed narrowing of the disc space at L4-L5 with a small spur 
emerging from the anterior-superior aspect of L5 and the 
impression reflected possible degenerative disc disease at this 
level.  In a November 1990 statement, B. J. O'B., PA-C referred 
the Veteran to another physician, J. M. C., M. D. for evaluation 
of chronic worsening low back pain, noting that the Veteran had 
first presented to their office in October 1990 stating that he 
had been having a lower back problem for the past two to three 
years.  In a February 2001 neurological evaluation report, M. S. 
R., M. D., stated that as part of a job interview for the Alpena 
road commission, low back x-rays were taken and revealed advanced 
Grade 1 spondylolisthesis; that a later magnetic resonance 
imaging (MRI) of the lumbar spine showed a pars defect on the 
right at L5-S1 with advanced Grade 1 spondylolisthesis with an 
unbelievably narrow foraminal closure on the right more than the 
left at that level; and that electromyography (EMG) studies 
reflected some changes in the lumboparaspinal muscles only.  Dr. 
M. S. R. indicated that the Veteran reported that his current 
back disability was related to an in-service incident, where he 
slipped while hurrying to get into a truck, came down on his 
coccyx and landed on an M-16 clip.  A May 2002 VA MRI of the 
lumbar spine revealed multi-level degenerative changes, greatest 
at L5-S1, with accompanying spondylolisthesis and bilateral 
significant neural foraminal stenosis at the same level with 
accompanying nerve root compression with a lesser degree of left-
sided degenerative neural foraminal stenosis at the L3-L4 level.  
In a December 2002 statement another chiropractor indicated that 
he had treated the Veteran from May 1995 to May 1997 for neck and 
shoulder pain.  In another December 2002 statement, R. J. L., D. 
C., revealed that he had been treating the Veteran for various 
back conditions from August 17, 1998 to the present.  A July 2003 
VA spine examination report reflects a diagnosis of history of a 
slip and fall injury in 1969 while in the military and current 
limitation of motion of the lower back with evidence of 
degenerative disc disease and also evidence of developmental bony 
defect of the L5 lamina on the right side, along with other 
degenerative changes.  However, the July 2003 VA spine examiner 
did not believe that there was any significant evidence of 
spondylolisthesis at the L5-S1 level based on July 2003 x-rays 
and opined that the Veteran's current lower back condition was 
not likely related to the in-service injury.  In a January 2004 
Social Security Administration (SSA) decision, the Veteran was 
granted SSA disability based on degenerative disc disease of the 
lumbar spine and a history of an injury to his lower back in 
1969, while serving in Vietnam; and intermittent lower back and 
lower extremity discomfort until his symptoms intensified in 
2001.  Both the Veteran and his spouse indicated that his low 
back problems have been chronic since service.  

Thus, resolving any doubt in the Veteran's favor, the Board does 
find that there now is medical evidence showing chronicity of low 
back problems since 1969 and a diagnosis of degenerative disc 
disease of the lumbar spine, which the Veteran's statements and 
testimony and that of his spouse and a SSA decision have linked 
to an in-service injury.  The Board finds that this additional 
evidence is neither cumulative nor duplicative of evidence 
previously of record nor was it previously considered by agency 
adjudicators, and as such it is "new."  Thus, the new evidence 
now includes continuing complaints of low back problems over an 
extensive period of time and testimony and statements attributing 
such to his service in Vietnam, i.e., relates to facts that may 
provide a reasonable possibility of substantiating the Veteran's 
claim as it bears directly and substantially upon the specific 
matter under consideration and must be considered in order to 
decide the merits of the claim.  Accordingly, the Board concludes 
that the criteria for reopening the claim for service connection 
for a back condition are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

Service Connection for a Skin Disorder

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military service.  
38 C.F.R. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disease first diagnosed after discharge, when all 
of the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a).

Both PCT and chloracne or other acneform disease consistent with 
chloracne are diseases for which VA has determined that 
presumptive service connection based on exposure to herbicides in 
Vietnam is warranted.  Both of these diseases must be manifest to 
a degree of 10 percent or more within a year after the last date 
on which the Veteran was exposed to an herbicide agent during 
active military service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6) and 3.309(e); see also 59 Fed. Reg. 5106-01 (Feb. 3, 
1994).  Following a review of results of laboratory tests, in a 
June 2007 addendum the May 2007 VA examiner indicated that such 
testing had ruled out a diagnosis of PCT.  Chloracne is defined 
as "a skin condition characterized by small, black follicular 
plugs and papules on exposed surfaces, especially on the arms, 
face, and neck of workers in contact with chlorinated compounds. 
. . ."  See Mosby's Medical & Nursing Dictionary, 214 (1983).  
However, as the evidence shows neither chloracne nor another 
acneform disease consistent with chloracne was manifested to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was presumed to have been exposed herbicides, 
therefore presumptive service connection based on exposure to 
herbicides used in Vietnam is not warranted for either PCT, 
chloracne or another acneform disease.  See 75 Fed. Reg. 53,202-
53,216, 53,205 (Aug. 31, 2010); see also 72 Fed. Reg. 32,345-
32,407 (June 12, 2007); 61 Fed. Reg. 57,586-57,589 (Nov. 7, 
1996); and 59 Fed. Reg. 341-46 (Jan. 4, 1994).  Therefore, 
service connection may not be granted for a skin disorder on the 
basis of the presumptive regulatory provisions just discussed.  
Thus, the provisions of 38 C.F.R. § 3.307(a)(6)(iii) are not 
applicable, and the Veteran's claim of service connection for a 
skin disorder will only be addressed on a direct service 
connection basis in this decision.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Applying the above statutory and regulatory provisions to the 
evidence of record, and resolving all doubt in the Veteran's 
favor, the Board finds that service connection is warranted for a 
skin disorder.

Both on his pre-induction and separation examination reports, the 
Veteran reported a history of boils in the past.  He also 
indicated on his pre-induction examination that he had acne as a 
teenager.  Clinical findings for the skin on both examination 
reports were noted to be normal.  On June 30, 1969, the Veteran 
was treated for a heat rash on his back, while serving in 
Vietnam.  

At a May 1992 VA examination, the Veteran complained of 
chloracne.  On examination, a few small folliculitis lesions were 
located on the Veteran's back and trunk.  No diagnosis of a skin 
disorder was given.

During his Travel Board hearing, the Veteran testified that he 
had had chloracne in Vietnam and throughout the years, not only 
behind his ears and on the neck but also throughout his body.  
His representative indicated that nobody knew about chloracne 
after Vietnam until 10 years later when VA made it a presumed 
disease for service connection purposes due to exposure to 
herbicides.  The Veteran stated that, when initially examined by 
VA for a skin disorder, the VA examiner told him that it would 
not do the Veteran any good to show him a case of chloracne 
because the examiner had never seen one and would not know what 
it looked like if the Veteran showed it to him.  He testified 
that once chloracne starts, within ten or fifteen years it turns 
into the other things that he had.  Both the Veteran and his 
spouse indicated that the claimed skin disorder had been chronic 
since service.  

In a May 2009 VA skin examination report, the examiner noted that 
the Veteran maintained that, while stationed at Long Binh he had 
to sleep in the jungles during time periods when he was 
repeatedly sprayed by airplanes.  His commanding officer and 
another comrade in separate statements indicated that the 
Veteran's unit was involved in land clearing and was also a 
combat unit.  The Veteran's service treatment records show boils 
on his back and a post-service history of boils and/or blisters 
on the abdomen, legs and arms, along with photos of the same.  
Examination revealed 10 comedonal lesions, that is, large 
blackheads, scattered over the Veteran's back from the top to the 
lower portion and small blackheads on the pinna of one ear and 
below and also on the other ear.  He also had about 20 follicular 
popular pustules scattered evenly over his buttocks.  The May 
2009 VA examiner opined that the Veteran's service records 
confirm the presence of follicular boils on his back and that any 
follicular disorder should therefore probably be service 
connected, since said lesions continue to exist though intact 
lesions are much smaller in this case.  The VA examiner added 
that chloracne is generally accepted as a follicular disorder 
generated by exposure to Agent Orange.  

Thus, resolving any doubt in the Veteran's favor, the Board finds 
that service connection for a follicular (skin) disorder is 
warranted based on competent and credible lay statements 
supporting the chronicity of symptoms since service and the VA 
examiner's opinion relating the Veteran's current symptoms to 
service to include exposure to herbicides.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.




ORDER

As new and material evidence sufficient to reopen a claim for 
service connection for a skin condition has been received, the 
Veteran's previously denied claim is reopened.

As new and material evidence sufficient to reopen a claim for 
service connection for a back condition has been received, to 
this limited extent, the appeal is granted.

Service connection for a skin disorder is granted.


REMAND

In view of the Board's decision to reopen the Veteran's claim for 
service connection for a back disorder, VA again should consider 
the claim on the merits, in the first instance, to avoid any 
prejudice to the appellant.  The Board also finds that additional 
action on this claim is warranted.  

In this regard, the Board notes that, in Section V of the April 
2002 VA Form 21-526, the Veteran indicated that he was receiving 
workers' compensation but he did not give the reason why.  If 
such compensation was being received for a work-related injury to 
his back, records pertaining to such work-related injury would be 
pertinent to the Veteran's service connection claim.  Therefore, 
on remand, the Veteran should be asked to sign authorization for 
release of records pertaining to any work-related injury to 
ascertain whether the Veteran had an intervening injury to his 
back after service discharge.

Moreover, the Board notes that the July 2003 VA spine examiner 
did not believe that there was any significant evidence of 
spondylolisthesis at the L5-S1 level based on July 2003 VA x-
rays, noting that there was evidence of a developmental bony 
(pars) defect (a congenital defect) of the L5 lamina on the right 
side, along with other degenerative changes.  The July 2003 VA 
spine examiner opined that the Veteran's current low back 
disorder was not related to his in-service injury, but did not 
furnish a rationale for his opinion.

A veteran who served during a period of war is presumed to be in 
sound condition when enrolled for service, except for any 
defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111 (West 
2002).  This presumption has been extended to any veteran who 
served in the active military, naval, or air service after 
December 31, 1946.  38 U.S.C.A. § 1137 (West 2002).  Only such 
conditions as are recorded in examination reports are to be 
considered as "noted."  38 C.F.R. § 3.304(b) (2010).  A veteran's 
reported history of the pre-service existence of a disease or 
injury does not constitute notation of such disease or injury, 
but is considered with all other evidence in determining if the 
disease or injury preexisted service.  See Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to service and was not aggravated by such service.  
38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show, by clear and unmistakable evidence, that 
(1) the disease or injury existed prior to service and (2) that 
the disease or injury was not aggravated by service. VAOPGCPREC 
3-2003 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  Id.; see also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

Generally, a preexisting injury or disease will be considered to 
have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to the 
natural progress of the disease; however, aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2010).  Arthritis is presumed to be 
service connected if manifested to a compensable degree within 
one year after military discharge.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. § 3.309(a) (2010).  

Here, the Board notes that, when treated on May 30, 1969, the 
Veteran claimed to have aches in the small of his back, 
indicating that he had had this problem for at least ten years.  
At a follow-up eighteen days later, he complained of a back ache, 
saying that he had had pain for one month that started from the 
small of his back and went down the right side to his leg.  He 
thought it might be when he hit himself with a clip while on 
convoy.  The Veteran reported that 3 1/2 weeks ago, he had injured 
his "tail bone" on the clip of an M-16.  He denied history of 
trauma in the lumbar area.  On examination, slight inflammation 
above the coccyx was noted but no organic problem was found.  On 
his November 1967 pre-induction and December 1969 separation 
examination reports, the clinical findings for the spine were 
normal.

Here, the VA has not sought an opinion as to whether the 
Veteran's current lumbar spine disorder had its onset in service 
or whether such disability represents a permanent worsening of a 
preexisting congenital disorder (pars defect) beyond the natural 
progression during service.  Thus, an examination is warranted to 
identify any chronic lumbar spine disability found on examination 
and to address whether such diagnosed disorder is related to 
service, represents a permanent worsening of a preexisting 
disorder during service, or is due to an intervening job-related 
injury.

In light of the above, the VA should arrange for the Veteran to 
undergo a VA spine examination, at an appropriate VA medical 
facility.  The Veteran is hereby advised that, failure to report 
to any scheduled examination, without good cause, may well result 
in a denial of the claim (as a reopened claim will be adjudicated 
on the basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2010).

Further, to ensure that all due process requirements are met, the 
VA should give the appellant another opportunity to present 
information and/or evidence pertinent to the claim remaining on 
appeal, to include missing VA and private treatment records.  In 
this regard, the Board notes that the Veteran indicated that he 
was treated at VA medical facilities in Saginaw and Ann Arbor, 
Michigan, in the 1980s.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the VA Medical Centers (VAMCs) in 
Saginaw and Ann Arbor, Michigan, prior to 
1990; from the Ann Arbor VAMC, since 
September 16, 2002; and from the Detroit and 
Saginaw VAMCs, since January 14, 2003.  All 
records and/or responses received should be 
associated with the claims file.

2.  Send to the Veteran and his 
representative a letter, asking the Veteran 
to provide the dates and nature of any job-
related injury for which he has sought 
workers' compensation benefits and to 
identify healthcare providers who had treated 
him for such injury(ies) and to provide 
appropriate authorization for release of 
information.  Then, undertake appropriate 
action to obtain copies of any determination 
on the Veteran's award/denial of workman's 
compensation benefits for such job-related 
injury(ies) and accompanying medical records.  
Also ask the Veteran to provide sufficient 
information, and if necessary, authorization 
to enable VA to obtain any additional 
evidence pertinent to the claim remaining on 
appeal that is not currently of record.  
Specifically request that the Veteran 
identify private healthcare providers who 
have treated him for any back disability and 
ask him to provide authorization to enable VA 
to obtain all outstanding pertinent records, 
particularly from R. J. Looney, D.C., the 
Thunder Bay Family Medical Clinic, and the 
Olree Chiropractic Centre.  Then, undertake 
appropriate action to obtain copies of such 
records.

All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken. 

3.  After completion of 1 and 2 above, 
arrange for the Veteran to undergo a VA spine 
examination, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests (to include x-rays, as 
necessary) and studies should be accomplished 
(with all results made available to the 
examining physician prior to the completion 
of his or her report), and all clinical 
findings should be reported in detail.

The examiner should clearly identify all 
current disorder(s) of the Veteran's spine 
found on examination.  Then, with respect to 
each diagnosed disorder, the examiner should 
offer an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (50 percent or 
greater probability), that such disorder (1) 
had its onset in or is otherwise medically 
related to service, to include an in-service 
injury in 1969; (2) was diagnosed within one 
year of service discharge (the Veteran was 
discharged on January 5, 1970); or (3) is due 
to an intervening injury.  To the extent 
practicable, if the examiner determines that 
the Veteran suffers from a spinal disorder, 
the examiner should render an additional 
opinion specifically addressing: (a) whether 
any such disorder is considered a congenital 
condition and/or clearly and unmistakably 
preexisted the Veteran's entrance into 
service; if so, (b) whether any such disorder 
increased in severity in service; and, if so, 
(c) whether such increase in severity 
represented the natural progression of the 
condition, or was beyond the natural progress 
of the condition (representing a permanent 
worsening of such disorder).

The examiner should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a report.  If any 
requested opinion cannot be given, the 
examiner should state the reason(s) why.

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's remaining service connection 
claim, in light of all pertinent evidence and 
legal authority.  If any benefit sought on 
appeal remains denied, furnish to the Veteran 
and his representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


